Madsen, J.
— Phillip McClatchey wants dismissal of the State’s petition to commit him as a sexually violent predator under RCW 71.09. He challenges the statute on several grounds; but, because he has not yet been tried on the commitment petition, we find his challenge premature.
FACTS
In July 1992, the Pierce County Prosecutor filed a petition to commit McClatchey pursuant to RCW 71.09. A determination was made that probable cause exists to believe that McClatchey is a sexually violent predator, and he was sent to the Special Commitment Center at Monroe for *3evaluation. Although RCW 71.09.050(1) provides that trial on the commitment petition shall be conducted within 45 days after the probable cause hearing, it also allows for continuances requested by the parties upon a showing of good cause, or by the court on its own motion in the interests of justice, provided that the respondent is not substantially prejudiced. McClatchey’s trial has been continued numerous times at his request or with his consent, and he remains confined pursuant to the original probable cause determination. He does not, however, complain about the delay.
In January 1994, McClatchey filed a personal restraint petition challenging the conditions and treatment at the Special Commitment Center. His petition was dismissed on the basis that other adequate remedies were available because he could challenge RCW 71.09 at trial and, if unsuccessful, on appeal. McClatchey then filed the motion in superior court to dismiss the commitment petition, urging that the actual conditions at the Center are punitive and that RCW 71.09 violates principles of double jeopardy, ex post facto law, substantive due process, and the right against self-incrimination. He also argued that the treatment was inadequate and violated substantive due process.
The State and McClatchey agreed that an evidentiary hearing was necessary to resolve McClatchey’s constitutional claims, and that the court could consider the transcript of a hearing held on a similar motion in a King County case. The State later moved to strike the evidentiary hearing on the ground that the decision in In re Young, 122 Wn.2d 1, 857 P.2d 989 (1993) was dispositive of the issues raised by McClatchey and therefore no hearing was necessary. Upon reconsideration, the trial court agreed with the State and signed an order denying Mc-Clatchey a hearing.
McClatchey moved for discretionary review by the Court of Appeals. A Court of Appeals Commissioner denied the *4motion, and the Court of Appeals declined to modify that ruling. We granted discretionary review.
ANALYSIS
Initially, the State argues that McClatchey lacks standing to complain that RCW 71.09 is unconstitutional as applied to the facts of his case because McClatchey has not yet been committed to the Special Commitment Center. We conclude that McClatchey has standing to challenge the State’s right to try him as a sexually violent predator. He is being held pursuant to the Community Protection Act, Laws op 1990, ch. 3, provisions for sexually violent predators and will be tried under the provisions of the Act. See Osborn v. Grant County, 130 Wn.2d 615, 631, 926 P.2d 911 (1996) (a person must have a protectable interest that has been invaded in order to have standing); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992).
However, the only issue presented in this interlocutory review is whether the trial court’s denial of an evidentiary hearing was error. The trial court correctly found Mr. McClatchey’s facial constitutional challenges to the sexually violent predator provisions of the Act have been answered in this Court’s opinion in In re Young. See also Kansas v. Hendricks, 521 U.S. 346, 117 S. Ct. 2072, 138 L. Ed. 2d 501 (1997) (upholding Kansas Sexually Violent Predator Act against due process, double jeopardy, and ex post facto challenges).
In Young, this Court found that sexually violent predator proceedings are civil in nature and thus do not implicate double jeopardy protections. The Court also denied defendants’ ex post facto challenge, finding the clause applies only to criminal matters. Young, 122 Wn.2d at 24. Finally, the Young court found that "[flacially, the Statute and associated regulations suggest that the nature and duration of commitment is compatible with the purposes of the commitment.” Id. at 35.
As McClatchey points out, however, Young left the *5door open for a challenge to the statute as applied to the facts in an individual case. The Court said, "[t]here is no evidence in the record addressing either the actual conditions of confinement, or the quality of treatment.” Id. at 35. Presumably, McClatchey expected to establish, based on evidence presented by inmates detained and treated under the Act, that the sexually violent predator provisions constitute punishment and violate double jeopardy and ex post facto protections. He also hoped to support a due process challenge by showing the nature and duration of commitment do not bear any reasonable relation to the purpose for which the individual is committed. Jackson v. Indiana, 406 U.S. 715, 92 S. Ct. 1845, 32 L. Ed. 2d 435 (1972). However, unless and until he is found to he a sexually violent predator and committed under the provisions of RCW 71.09, the constitutionality of the statute as applied to the facts of his case cannot be determined.1
The Court of Appeals’ denial of McClatchey’s motion for discretionary review is affirmed.
Durham, C.J., and Guy, Johnson, and Alexander, JJ., concur.

We make no comment as to the possible merit of any future "as applied” challenge or the State’s argument that Mr. McClatchey’s contentions about claimed deficiencies in the treatment offered at the Special Commitment Center do not go to any constitutional infirmities in the statute, but instead go to deficiencies in the administrative implementation of the statute.